     Case 3:19-cv-00275-GPC-WVG Document 24 Filed 04/30/21 PageID.990 Page 1 of 13



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     VIVIAN OMILIA CATHEY                             Case No.: 19-CV-275-GPC(WVG)
12                                     Plaintiff,
                                                        REPORT AND
13     v.                                               RECOMMENDATION ON CROSS-
                                                        MOTIONS FOR SUMMARY
14     ANDREW SAUL, Commissioner of
                                                        JUDGMENT
       Social Security,
15
                                     Defendant.         [Doc. Nos. 18, 20.]
16
17
18          This is an action for judicial review of a decision by the Commissioner of Social
19    Security denying Plaintiff Vivian Cathey supplemental security income (“SSI”) benefits
20    under Title XVI of the Social Security Act (the “Act”) and Social Security Disability
21    Insurance under Title II of the Act. The parties have filed cross-motions for summary
22    judgment, and the matter is before the undersigned Magistrate Judge for preparation of a
23    Report and Recommendation. For the reasons stated below, the Court RECOMMENDS
24    that Plaintiff’s motion for summary judgment be DENIED and Defendant’s cross-motion
25    for summary judgment be GRANTED.
26                  I.   OVERVIEW OF SOCIAL SECURITY CLAIM PROCEEDINGS
27          Pursuant to the Social Security Act, the Social Security Administration (“SSA”)
28    administers the SSI program. 42 U.S.C. § 901. The Act authorizes the SSA to create a

                                                    1
                                                                              19-CV-275-GPC(WVG)
     Case 3:19-cv-00275-GPC-WVG Document 24 Filed 04/30/21 PageID.991 Page 2 of 13



 1    system by which it determines who is entitled to benefits and by which unsuccessful
 2    claimants may obtain review of adverse determinations. Id. §§ 423 et seq. Defendant, as
 3    Acting Commissioner of the SSA, is responsible for the Act’s administration. Id.
 4    § 902(a)(4), (b)(4).
 5    A.    The SSA’s Sequential Five-Step Process
 6          The SSA employs a sequential five-step evaluation to determine whether a claimant
 7    is eligible for benefits. 20 C.F.R. §§ 416.920, 404.1520. To qualify for disability benefits
 8    under the Act, a claimant must show that (1) he or she suffers from a medically-
 9    determinable impairment1 that can be expected to result in death or that has lasted or can
10    be expected to last for a continuous period of twelve months or more and (2) the impairment
11    renders the claimant incapable of performing the work that he or she previously performed
12    or any other substantially gainful employment that exists in the national economy. See 42
13    U.S.C. §§ 423(d)(1)(A), (2)(A); 1382(c)(3)(A).
14          A claimant must meet both of these requirements to qualify as “disabled” under the
15    Act, id. § 423(d)(1)(A), (2)(A), and bears the burden of proving that he or she “either was
16    permanently disabled or subject to a condition which became so severe as to create a
17    disability prior to the date upon which [his or] her disability insured status expired.”
18    Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995). An administrative law judge
19    (“ALJ”) presides over the five-step process to determine disability. See Barnhart v.
20    Thomas, 540 U.S. 20, 24-25 (2003) (summarizing the five-step process). If the
21    Commissioner finds that a claimant is disabled or not disabled at any step in this process,
22    the review process is terminated at that step. Corrao v. Shalala, 20 F.3d 943, 946 (9th Cir.
23    1994).
24
25
26
      1
27      A medically-determinable physical or mental impairment “is an impairment that results
      from anatomical, physiological, or psychological abnormalities, which can be shown by
28
      medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

                                                   2
                                                                               19-CV-275-GPC(WVG)
     Case 3:19-cv-00275-GPC-WVG Document 24 Filed 04/30/21 PageID.992 Page 3 of 13



 1          Step one in the sequential evaluation considers a claimant’s “work activity, if any.”
 2    20 C.F.R. § 404.1520(a)(4)(i). An ALJ will deny a claimant disability benefits if the
 3    claimant is engaged in “substantial gainful activity.” Id. §§ 404.1520(b), 416.920(b).
 4          If a claimant cannot provide proof of gainful work activity, the ALJ proceeds to step
 5    two to ascertain whether the claimant has a medically severe impairment or combination
 6    of impairments. The so-called “severity regulation” dictates the course of this analysis. Id.
 7    §§ 404.1520(c), 416.920(c); see also Bowen v. Yuckert, 482 U.S. 137, 140-41 (1987).
 8          An ALJ will deny a claimant’s disability claim if the ALJ does not find that a
 9    claimant suffers from a severe impairment or combination of impairments which
10    significantly limits the claimant’s physical or mental ability to do “basic work activities.”
11    20 C.F.R. § 404.1520(c). The ability to do “basic work activities” means “the abilities and
12    aptitudes necessary to do most jobs.” Id. §§ 404.1521(b), 416.921(b).
13          However, if the impairment is severe, the evaluation proceeds to step three. At step
14    three, the ALJ determines whether the impairment is equivalent to one of several listed
15    impairments that the SSA acknowledges are so severe as to preclude substantial gainful
16    activity. Id. §§ 404.1520(d), 416.920(d). An ALJ conclusively presumes a claimant is
17    disabled so long as the impairment meets or equals one of the listed impairments. Id.
18    § 404.1520(d).
19          If the ALJ does not deem a claimant disabled—but before formally proceeding to
20    step four—the ALJ must establish the claimant’s Residual Functional Capacity (“RFC”).
21    Id. §§ 404.1520(e), 404.1545(a). An individual’s RFC is his or her ability to do physical
22    and mental work activities on a sustained basis despite limitations from his or her
23    impairments. Id. §§ 404.945(a)(1), 404.1545(a)(1). The RFC analysis considers “whether
24    [the claimant’s] impairment(s), and any related symptoms, such as pain, may cause
25    physical and mental limitations that affect what [the claimant] can do in a work setting.”
26    Id. §§ 404.1545(a)(1), 416.945(a)(1). In establishing a claimant’s RFC, the ALJ must
27    assess relevant medical and other evidence, as well as consider all of the claimant’s
28    impairments, including impairments categorized as non-severe. Id. § 404.1545(a)(3), (e).

                                                    3
                                                                                19-CV-275-GPC(WVG)
     Case 3:19-cv-00275-GPC-WVG Document 24 Filed 04/30/21 PageID.993 Page 4 of 13



 1    If an ALJ does not conclusively determine a claimant’s impairment or combination of
 2    impairments is disabling at step three, the evaluation advances to step four.
 3          At step four, the ALJ uses the claimant’s RFC to determine whether the claimant has
 4    the ability to perform the requirements of his or her past relevant work. Id. § 404.1520(f).
 5    So long as a claimant has the RFC to carry out his or her past relevant work, the claimant
 6    is not disabled. Id. § 404.1560(b)(3). Conversely, if the claimant either cannot perform or
 7    does not have any past relevant work, the analysis presses onward.
 8          At the fifth and final step of the SSA’s evaluation, the ALJ must verify whether the
 9    claimant is able to do any other work in light of his or her RFC, age, education, and work
10    experience. Id. § 404.1520(g). If the claimant is able to do other work, the claimant is not
11    disabled. However, if the claimant is not able to do other work and meets the duration
12    requirement, the claimant is disabled. Id. Although the claimant generally continues to have
13    the burden of proving disability at step five, a limited burden of going forward with the
14    evidence shifts to the SSA. At this stage, the SSA must present evidence demonstrating
15    that other work that the claimant can perform—allowing for his RFC, age, education, and
16    work experience—exists in significant numbers in the national economy. Id. §§ 404.1520,
17    1560(c), 416.920, 404.1512(f).
18    B.    SSA Hearings and Appeals Process
19          In accordance with Defendant’s delegation, the Office of Disability Adjudication
20    and Review administers a nationwide hearings and appeals program. SSA regulations
21    provide for a four-step process for administrative review of a claimant’s application for
22    disability payments. See id. §§ 416.1400, 404.900. Once the SSA makes an initial
23    determination, three more levels of appeal exist: (1) reconsideration, (2) hearing by an ALJ,
24    and (3) review by the Appeals Council. See id. §§ 416.1400, 404.900. If the claimant is not
25    satisfied with the decision at any step of the process, the claimant has sixty days to seek
26    administrative review. See id. §§ 404.933, 416.1433. If the claimant does not request
27    review, the decision becomes the SSA’s—and hence Defendant’s—binding and final
28    decree. See id. §§ 404.905, 416.1405.

                                                    4
                                                                                19-CV-275-GPC(WVG)
     Case 3:19-cv-00275-GPC-WVG Document 24 Filed 04/30/21 PageID.994 Page 5 of 13



 1          A network of SSA field offices and state disability determination services initially
 2    process applications for disability benefits. The processing begins when a claimant
 3    completes both an application and an adult disability report and submits those documents
 4    to one of the SSA’s field offices. If the SSA denies the claim, the claimant is entitled to a
 5    hearing before an ALJ in the SSA’s Office of Disability Adjudication and Review. Id.
 6    §§ 404.929, 416.1429. A hearing before an ALJ is informal and non-adversarial. Id.
 7    § 404.900(b).
 8          If the claimant receives an unfavorable decision by an ALJ, the claimant may request
 9    review by the Appeals Council. Id. §§ 404.967, 416.1467. The Appeals Council will grant,
10    deny, dismiss, or remand a claimant’s request. Id. §§ 416.1479, 404.979. If a claimant
11    disagrees with the Appeals Council’s decision or the Appeals Council declines to review
12    the claim, the claimant may seek judicial review in a federal district court. See id.
13    §§ 404.981, 416.1481. If a district court remands the claim, the claim is sent to the Appeals
14    Council, which may either make a decision or refer the matter to another ALJ. Id.
15    § 404.983.
16                                        II.   BACKGROUND
17    A.    Procedural History
18          On September 21, 2012, Plaintiff protectively filed an application for DIB pursuant
19    to Title II of the Social Security Act, alleging that she became disabled and unable to work
20    on July 1, 2008. (AR 241-242.) The agency denied Plaintiff’s application initially and upon
21    reconsideration. (AR 108-11, 114-18.) Plaintiff filed a written request for a hearing on May
22    6, 2013 before an ALJ. (AR 83.) Plaintiff, her attorney, and a vocational expert appeared
23    at a hearing on February 3, 2014, and Plaintiff and the vocational expert testified. (AR 83.)
24    On February 14, 2014, the ALJ issued an unfavorable decision finding Plaintiff was not
25    disabled under the Act. (AR 83-93.) Plaintiff then asked the Appeals Council to review the
26    decision of the ALJ. (AR 100.) That decision was vacated and remanded by the Appeals
27    Council for a new administrative hearing. (AR 100-02.) On August 29, 2017, Plaintiff
28    again appeared with an attorney at a hearing before a different ALJ. (AR 29-53.) On

                                                    5
                                                                                19-CV-275-GPC(WVG)
     Case 3:19-cv-00275-GPC-WVG Document 24 Filed 04/30/21 PageID.995 Page 6 of 13



 1    February 26, 2018, the second ALJ issued an unfavorable decision finding Plaintiff was
 2    not disabled through her date last insured. (AR 15-22.) On December 6, 2018, the Appeals
 3    Council denied Plaintiff’s request for review, making the second ALJ’s decision the final
 4    decision of the Commissioner. (AR 1-6.) Plaintiff then filed this action pursuant to 42
 5    U.S.C. § 405(g).
 6    B.     Plaintiff’s Testimony
 7           Plaintiff testified at her administrative hearing that she previously worked in
 8    electronics assembly doing quality assurance. (Supp. AR 7.) She testified that because of
 9    her wrist and shoulder she was no longer able to work. (Id.) Plaintiff further testified that
10    she had a ganglion cyst on her left wrist and her shoulder was swollen. (Id.) She also
11    testified that at her previous job all of her work-related tasks were done by using her left
12    wrist. (Supp. AR 10.) Plaintiff testified that she could no longer do anything with her left
13    hand. (Id.) Plaintiff testified that on a scale of one to ten her pain was at a nine or ten. (Id.)
14    She also stated under oath that she could not lift anything greater than a small stack of
15    papers or pens. (Id.) Plaintiff asserts that her left shoulder was injured from her frequent
16    use of her arm while at work. (AR 35.) Plaintiff had the ganglion cyst on her left arm
17    removed sometime before August 2017, but she did not recall exactly when. (AR 36.)
18    Plaintiff testified that she uses her right hand to eat because she cannot hold a spoon with
19    her left hand. (AR 37.) She also testified that she is able to drive a car if the destination is
20    not too far and for emergencies. (AR 39.) Plaintiff testified that she does not do any cooking
21    and cleaning, but that she does spend most of her time at home. (Id.) Plaintiff testified that
22    she sometimes goes to a therapist where they massage her wrist. (AR 36.)
23    C.     The ALJ’s Findings
24           At step one, the claimant did not engage in substantial gainful activity during the
25    period from her alleged onset date of July 1, 2008 through her date last insured of
26    December 31, 2012. (AR 18.) At step two, through the date of the last insured, the claimant
27    did not have an impairment or combination of impairments that met or medically equaled
28    the severity of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1.

                                                      6
                                                                                    19-CV-275-GPC(WVG)
     Case 3:19-cv-00275-GPC-WVG Document 24 Filed 04/30/21 PageID.996 Page 7 of 13



 1    (AR 18.) At step three, through the date of the last insured, the claimant did not have an
 2    impairment or combination of impairments that met or medically equaled the severity of
 3    one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1. (AR 18.) Prior
 4    to step four, the ALJ found that the claimant had the RFC to perform medium work as
 5    defined in 20 CFR 404.1567(c), the claimant can lift/carry 50 pounds occasionally and 25
 6    pounds frequently, sit for six hours in an eight-hour workday, and stand/walk for six hours
 7    in an eight-hour workday with occasional overhead work with the left upper extremity.
 8    (AR 18.) At step four, the ALJ found that the claimant was capable of performing past
 9    relevant work as an inspector of electronics and that the vocational expert testified that
10    these RFC limitations do not preclude the performance of past relevant work as an
11    inspector of electronics. (AR 18-20.) At step five, the ALJ found that the claimant was not
12    under a disability, as defined in the SSA, at any time from July 1, 2008, the alleged onset
13    date, through December 31, 2012, the date last insured. (AR 20.)
14                                   III.   STANDARD OF REVIEW
15          A district court will not disturb the Commissioner’s decision unless it is based on
16    legal error or not supported by substantial evidence. Smolen v. Chater, 80 F.3d 1273, 1279
17    (9th Cir. 1996). Substantial evidence means more than a scintilla, but less than a
18    preponderance. Id. Substantial evidence is evidence that a reasonable mind would consider
19    adequate to support a conclusion. Id. The ALJ is responsible for determining credibility,
20    resolving conflicts in medical testimony, and resolving ambiguities. Andrews v. Shalala,
21    53 F.3d 1035, 1039 (9th Cir. 1995). If the evidence is subject to more than one rational
22    interpretation, the ALJ’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679
23    (9th Cir. 2005).
24                                          IV.   DISCUSSION
25          There are two questions in this case that must be decided. First, whether the rule of
26    mandate and law of case doctrine barred the second ALJ from changing the previously
27    established RFC. Second, whether the ALJ erred by assigning controlling weight to non-
28    treating physicians’ opinions over a treating physician’s opinion. If, as Plaintiff contends,

                                                    7
                                                                                19-CV-275-GPC(WVG)
     Case 3:19-cv-00275-GPC-WVG Document 24 Filed 04/30/21 PageID.997 Page 8 of 13



 1    the ALJ was barred from changing the previously established RFC or did not have adequate
 2    reasons for giving controlling weight to the non-treating physicians over the treating
 3    physician, then Plaintiff may be entitled to benefits or at least have the case remanded to
 4    the SSA. Having reviewed the parties’ arguments and the administrative record, this Court
 5    finds Defendant’s argument most accurate and persuasive.
 6    A.    The Rule of Mandate and Law of the Case Doctrine Are Not Applicable
 7          Defendant correctly contends that neither the law of case doctrine and the rule of
 8    mandate are applicable to this matter, as there was no federal court remand that invoked
 9    these doctrines.
10          The law of case doctrine and the rule of mandate are federal court rules and apply in
11    the context of social security cases when there is a federal court remand. See Stacy v.
12    Colvin, 825 F.3d 563, 567 (9th Cir. 2016). “The law of the case doctrine generally prohibits
13    a court from considering an issue that has already been decided by that same court or a
14    higher court in the same case.” Hall v. City of Los Angeles, 697 F.3d 1059,1067 (9th Cir.
15    2012). The rule of mandate provides that “any district court that has received the mandate
16    of an appellate court cannot vary or examine that mandate for any purpose other than
17    executing it.” (Id. at 1067.) As further explained below, neither applies in this case because
18    there has never been a federal court remand in the entirety of these proceedings.
19          Here, there is no dispute that the “remand” Plaintiff challenges was confined wholly
20    within proceedings of an administrative agency and did not involve the federal courts. After
21    holding a hearing, the first ALJ issued a decision finding that Plaintiff was not disabled
22    under the Act. (AR 860-86.) Plaintiff sought review with the Appeals Council, which
23    accepted review. (AR 98-102.) The Appeals Council vacated the first ALJ’s decision and
24    remanded the matter to a second ALJ. Plaintiff primarily argues that the second ALJ was
25    not permitted to change the first ALJ’s RFC findings because it violated the Appeals
26    Council mandate. However, her reliance on a single federal court case discussing the law
27    of case doctrine and the rule of mandate is misplaced because that case did not apply these
28    doctrines in the context of proceedings confined wholly within administrative agencies that

                                                    8
                                                                                 19-CV-275-GPC(WVG)
     Case 3:19-cv-00275-GPC-WVG Document 24 Filed 04/30/21 PageID.998 Page 9 of 13



 1    do not involve remands to agencies from federal courts. See Stacy v. Colvin, 825 F.3d 563,
 2    566 (9th Cir. 2016) (“We . . . hold in this case of first impression that the law of the case
 3    doctrine and the rule of mandate apply to social security administrative remands from
 4    federal court in the same way they would apply to any other case.”) (emphasis added).
 5          Indeed, cases discussing these doctrines in relation to administrative agencies simply
 6    stand for the principle that when a federal district or appellate court remands a case to the
 7    SSA, the SSA is bound by these doctrines just as a district court would be bound upon
 8    remand from a federal appellate court. See also Olivas-Motta v. Whitaker, 910 F.3d 1271,
 9    1280 (9th Cir. 2018) (“Under the rule of mandate, an administrative agency may not
10    deviate from a supervising court’s remand order, and the reviewing court may review the
11    agency’s decision on remand to assure that its prior mandate is effectuated.”) (emphasis
12    added; cleaned up); Jose V. v. Comm’r of Soc. Sec., No. 18-CV-3196-RHW, 2020 U.S.
13    Dist. LEXIS 251505, at *9-10 (E.D. Wash. June 12, 2020) (“In accordance with the rule
14    of mandate and the law of the case doctrine, the United States Supreme Court has
15    recognized that an administrative agency is bound on remand to apply the legal principles
16    laid down by the reviewing court.”) (emphasis added). Plaintiff cites no authority that
17    applies these doctrines in the social security context when the remand order issues from
18    the administrative agency itself rather than from a federal court. Accordingly, these
19    doctrines simply are not applicable to this case and did not bind the second ALJ’s decision-
20    making process.
21          In any event, it appears the second ALJ acted in accordance with the Appeals
22    Council order when he changed Plaintiff’s RFC on remand. The ALJ was consistent in
23    keeping Plaintiff’s RFC to perform medium work and only changed certain limitations.
24    Such changes to the Plaintiff’s limitations were authorized by the Appeals Council order
25    and would not have violated the mandate or been inconsistent with it. In reviewing the
26    Appeals Council order, it is apparent that it directed the ALJ to gather new evidence, to
27    hold a new hearing, and to re-consider the medical opinion evidence. (AR 101-102.)
28    Accordingly, an ALJ would be free to change the RFC findings after consideration of new

                                                    9
                                                                                19-CV-275-GPC(WVG)
     Case 3:19-cv-00275-GPC-WVG Document 24 Filed 04/30/21 PageID.999 Page 10 of 13



 1     evidence. The ALJ followed the Social Security regulations when he provided support for
 2     his RFC findings by considering the treating and non-treating source opinions (20 C.F.R.
 3     § 404.1527, SSR 96-2p and 96-5p), considering the non-examining source opinions (20
 4     C.F.R. § 404.1527(e), SSR 96-6p), and performing the subjective symptom evaluation (20
 5     C.F.R. § 404.1529(c)). Thus, even if the rule of mandate applied, the ALJ’s decision was
 6     not inconsistent with the Appeals Council’s order.
 7     B.    The ALJ’s Assignment of Weight to Plaintiff’s Treating Physician
 8           Plaintiff argues that Dr. Balourdas’s medical opinion should have been given
 9     controlling weight because he is the treating physician. However, the ALJ did not err by
10     assigning controlling weight to the consultative examiner and State agency doctor over
11     Plaintiff’s treating physician.
12           When evaluating a disability claim, an ALJ weighs each medical opinion in a
13     claimant’s case record based on factors including, among other things, how well the
14     opinion is supported by relevant evidence and how consistent the opinion is with the record
15     as a whole. 20 C.F.R. § 404.1527(c). Opinions from treating physicians generally receive
16     greater weight than non-examining sources, 20 C.F.R. § 404.1527(c)(2), but not if the
17     opinions are conclusory, unsupported, or inconsistent with the evidence of record. See
18     Batson v. Comm’r of Soc. Sec., 359 F.3d 1190, 1195 (9th Cir. 2004). An ALJ may not give
19     controlling weight to a treating doctor’s medical opinion unless it is well supported and not
20     inconsistent with the record. See 20 C.F.R. § 404.1527(c)(2).
21           Here, Dr. Balourdas’s opinion is inconsistent with evidence in the record. With
22     regard to the Plaintiff’s physical impairments, the record contains contradictory opinions
23     from two State agency doctors and a consultative examiner that directly contradict Dr.
24     Balourdas’s opinion. (AR 63-64, 75-77, 767-72.) The consultative examiner Thomas
25     Sabourin M.D. and the State agency doctors R. Masters, M.D. and V. Michelotti, M.D.
26     made the determination that Plaintiff would be limited to medium level work activity. (AR
27     21-22.) In addition to the consistency of these opinions, Dr. Sabourin’s opinion was further
28     supported by “a comprehensive physical examination of [Plaintiff]” over the course of two

                                                    10
                                                                                 19-CV-275-GPC(WVG)
 Case 3:19-cv-00275-GPC-WVG Document 24 Filed 04/30/21 PageID.1000 Page 11 of 13



 1   days “and contain[ed] detailed clinical findings and narratives explaining and supporting
 2   Dr. Sabourin’s medical opinions and medical source statements.” (AR 22.) Dr. Sabourin’s
 3   exams demonstrated that Plaintiff had full range of motion and minimal swelling (AR 20
 4   citing AR 561), and that there was no tenderness, warmth, crepitus, instability or swelling
 5   bilaterally in the shoulders. (AR 20 citing AR 769.)
 6         In addition to the inconsistency between the medical opinions, the ALJ noted the
 7   unremarkable treatment history that contradicted Dr. Balourdas’s opinion of disabling
 8   limitations. Specifically, Plaintiff received no treatment for her alleged left shoulder injury
 9   for the five-year period between August 2007 and November 2012, the month she filed her
10   claim. (AR 20.) The lack of a treatment history certainly does not support a medical opinion
11   of disabling impairment. And, to the contrary, Plaintiff had full active range of motion
12   bilaterally on examination and reduced, but functional grip strength measurements on
13   testing. (AR 22 citing AR 500.) Plaintiff does not cite any evidence from the record that
14   contradicts the ALJ’s findings or supports Dr. Balourdas’s opinion.
15         Moreover, the ALJ did not assign controlling weight to Dr. Balourdas’s opinion
16   because his medical opinion appeared to be based on Plaintiff’s subjective complaints that
17   were not supported by the objective evidence in the record. (AR 21.) Dr. Balourdas had
18   issued a permanent and stationary report with significant limitations to use of Plaintiff’s
19   left hand. (Id.) The ALJ found these significant limitations were the product of Plaintiff’s
20   subjective complaints and are not corroborated by both the objective findings in the record
21   and the findings on physical examination. (Id.) For example, Plaintiff had full active range
22   of motion bilaterally when physically examined by Dr. Sabourin. (Ex. 7F/2.) However, Dr.
23   Balourdas imposed limitations for Plaintiff as though she did not have full active range of
24   motion. This supports the ALJ’s finding that Dr. Balourdas’s opinion was inconsistent with
25   the record and based on Plaintiff’s unsupported subjective complaints.
26         Plaintiff fails to meet her burden for this Court to overturn the ALJ’s assignment of
27   weight to Dr. Balourdas’s opinion. The ALJ did not err here because the evidence shows
28   that Dr. Balourdas’s opinion is not supported by the clinical and diagnostic findings in the

                                                   11
                                                                                 19-CV-275-GPC(WVG)
 Case 3:19-cv-00275-GPC-WVG Document 24 Filed 04/30/21 PageID.1001 Page 12 of 13



 1   medical record during the relevant period. See Bray v. Comm’r of Soc. Sec. Admin., 554
 2   F.3d 1219, 1228 (9th Cir. 2009) (explaining that an ALJ can reasonably discount a treating
 3   physician’s opinion that is inadequately supported by clinical findings) (citing Thomas v.
 4   Barnhart, 278 F.3d 947, 957 (9th Cir. 2002)). Moreover, the appropriate standard for
 5   assessing the ALJ’s assignment of weight to Dr. Balourdas is the less strenuous “specific
 6   and legitimate” standard. See Ford v. Saul, 950 F3.d 1151, 1154 (9th Cir. 2020). In Ford,
 7   the ALJ was able to reject the treating physician’s opinion regarding the plaintiff’s residual
 8   functional capacity by giving specific and legitimate reasons for doing so. (Id. at 1154.)
 9   Here, the ALJ met the requisite standard by providing specific and legitimate reasons for
10   doing so, such as a lack of consistency with the evidence in the record and the fact that Dr.
11   Balourdas’s opinions were based on Plaintiff’s subjective complaints. Therefore, the ALJ
12   did not err. The ALJ’s assignment of weight to Dr. Balourdas’s opinion should be affirmed.
13   A.    Plaintiff is Not Entitled to Summary Judgment
14         Based on the foregoing recommendation that Defendant’s Cross-MSJ be
15   GRANTED, this Court necessarily recommends that Plaintiff’s MSJ be DENIED.
16                                       V.     CONCLUSION
17         This Court RECOMMENDS that Plaintiff’s MSJ be DENIED and that Defendant’s
18   Cross-MSJ be GRANTED.
19         This Report and Recommendation is submitted to the United States District Judge
20   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(1) and Federal Rule
21   of Civil Procedure 72(b).
22         IT IS ORDERED that no later than May 20, 2021, any party to this action may file
23   written objections with the Court and serve a copy on all parties. The document shall be
24   captioned “Objections to Report and Recommendation.”
25         IT IS FURTHER ORDERED that any reply to the objections shall be filed with the
26   Court and served on all parties no later than June 3, 2021. The parties are advised that
27
28

                                                   12
                                                                                19-CV-275-GPC(WVG)
 Case 3:19-cv-00275-GPC-WVG Document 24 Filed 04/30/21 PageID.1002 Page 13 of 13



 1   failure to file objections within the specified time may waive the right to raise those
 2   objections on appeal of the Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3   IT IS SO ORDERED.
 4   DATED: April 30, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 13
                                                                              19-CV-275-GPC(WVG)
